internal_revenue_service number release date index number --------------------------------- ----------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-109845-16 date date legend date grantor spouse trust state state child child trustee ------------------ ---------------------------------------------------------------------------------------- ---------------------------------------- ---------------------------------------------------------------------------------------- ----------------------------------------- ---------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------- ------------ ------------------------------------ --------------------------------- ---------------------------- power_of_appointment committee ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- --------------------- x ----------------------------------- plr-109845-16 y -------------------------------- appointer --------------- dear -------------------- this responds to a letter dated date and subsequent correspondence requesting rulings under the internal_revenue_code facts the information and representations submitted are as follows on date grantors grantor and spouse created an irrevocable_trust trust for the benefit of grantors’ issue and charities beneficiaries trust is sited in state and pursuant to the trust agreement is governed by the laws of state a corporate trustee trustee is the sole trustee of trust grantors are married and reside in state a community_property_state trust provides that all transferred property to trust is community_property or will be transmuted into community_property moreover any and all property transferred to trust prior to the death of the first grantor to die predeceased grantor is and shall retain its character as community_property until the death of the survivor of grantors surviving grantor trustee may distribute to beneficiaries such amounts of the net_income or principal of the trust as the trustee determines any net_income not distributed by trustee will be accumulated and added to principal trust provides that at all times the trustees of all trusts created under trust must be independent trustees who are not members of grantors’ family independent_trustee is defined as any bank or individual who is not either of the grantors and who is not related or subordinate within the meaning of sec_672 of the internal_revenue_code to either of the grantors grantors’ family is defined to include grantors grantors’ issue the issue of each of the grantors’ grandparents and all charities as defined in the trust in addition the appointer acting in a fiduciary capacity may appoint to any one or more of the beneficiaries such amounts of the principal including the whole thereof as the appointer deems advisable the appointer cannot be related or subordinate as defined in sec_672 to either of grantors in addition to distributions to be made by the trustee and or appointer the power_of_appointment committee acting in a non-fiduciary capacity may distribute amounts of the net_income to any one or more of the beneficiaries as the power_of_appointment committee deems advisable any appointment by the power_of_appointment committee requires the written consent of the appointer plus a majority of the then plr-109845-16 serving members of the power_of_appointment committee plus the consent of either or both of the grantors grantor’s consent power trust provides that at all times the power_of_appointment committee must consist of at least two members the power_of_appointment committee shall cease to exist upon the first to occur of the date of death of the surviving grantor or the date on which the power_of_appointment committee is reduced to one member the power_of_appointment committee initially consists of x and y who are acting as guardians for child and child respectively as each minor child reaches his or her majority he or she becomes a member of the committee and his or her guardian ceases to serve on the committee each grantor has the power in a non-fiduciary capacity at any time and from time to time to appoint such amounts of principal including the whole thereof to any one or more of the beneficiaries as either deems advisable to provide for the health education maintenance or support of the beneficiaries grantor’s sole power grantors have consented to the exercise of grantor’s sole power by the other all distributions of the net_income and principal from trust to a beneficiary prior to the death of the predeceased grantor will be funded equally from grantors’ respective shares of community_property held in trust at the time of the death of the predeceased grantor you have represented that the predeceased grantor will have a one-half community_property interest in trust upon the death of the predeceased grantor trustee shall distribute the predeceased grantor’s entire_interest in any income accumulated and principal of trust to or for the benefit of any person or persons or entity or entities other than the predeceased grantor’s estate the predeceased grantor’s creditors or the creditors of predeceased grantor’s estate as the predeceased grantor may appoint by will predeceased grantor’s testamentary power upon the death of the predeceased grantor any property remaining of the predeceased grantor’s entire one-half interest in trust that has not been effectively appointed by will shall be distributed per stirpes to the grantors’ issue who are living or if none of the grantors’ issue are then living the trust property is to be divided into two equal parts the first part shall be distributed to the individuals and in the proportions that the property of the predeceased grantor would be distributed according to the applicable laws as if the predeceased grantor died intestate at that designated time domiciled in state unmarried and survived by no issue the second part shall be distributed to individuals and in the proportions that the property of surviving_spouse would be distributed according to the applicable laws as if surviving_spouse died intestate at that designated time domiciled in state unmarried and survived by no issue if none of the individuals designated as distributes is living the trust property is to be distributed to any one or more charities that trustee designates plr-109845-16 upon the death of the surviving grantor trustee shall distribute the balance of any accumulated income to or for the benefit of any person or persons entity or entities other than the surviving grantor’s estate the surviving grantor’s creditors or the creditors of the surviving grantor’s estate as the surviving grantor may appoint by will surviving grantor’s testamentary power upon the death of the surviving grantor any remaining property held in trust that has not been effectively appointed by will shall be distributed per stirpes to the grantors’ issue who are living or if none of the grantors’ issue are then living the trust property is to be divided into two equal parts the first part shall be distributed to the individuals and in the proportions that the property of the surviving grantor would be distributed according to the applicable laws as if the surviving grantor died intestate died intestate unmarried and survived by no issue the second part shall be distributed to individuals and in the proportions that the property of predeceased grantor would be distributed to according to the applicable laws as if predeceased grantor died intestate unmarried and survived by no issue if none of the individuals designated as distributes is living the trust property is to be distributed to any one or more charities that trustee designates no distribution by trustee to a beneficiary and distributions to a beneficiary pursuant to the exercise of a power_of_appointment granted hereunder shall discharge any individual’s legal_obligation to support the beneficiary you requested the following rulings no portion of the items of items of income deductions and credits against tax of trust shall be included in computing under sec_671 the taxable_income deductions and credits of grantors the contribution of property to trust by grantors will not be a completed_gift subject_to federal gift_tax the basis of all community_property in trust on the date of death of the predeceased grantor will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased grantor ruling law and analysis sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust plr-109845-16 there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the powers described in sec_674 regardless of whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard sec_674 provides that sec_674 shall not apply to a power exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to a class of beneficiaries whether or not income beneficiaries plr-109845-16 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse based solely on the facts and representations submitted we conclude an examination of trust reveals none of the circumstances that would cause grantors to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of grantors under sec_675 thus the circumstances attendant on the operation of trust will determine whether grantors will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2501 provides for the imposition of a gift_tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein with respect to which the donor has so parted with dominion and control as to leave the donor with no power to change the disposition of the property whether for the donor's own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor plr-109845-16 reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as possessing a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift plr-109845-16 sec_25_2511-2 does not define substantial adverse_interest sec_25 b provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a grantor’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case each grantor retained the grantor’s consent power over the income of trust this power is exercised in conjunction with the agreement of a majority of the power_of_appointment committee members and the appointer under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom the power_of_appointment committee members are not takers in default for purposes of sec_25_2514-3 they are merely coholders of the power under sec_25_2514-3 a coholder of a power is only considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in this case the power_of_appointment committee ceases to exist upon the death of the last grantors to die accordingly the power_of_appointment committee members do not have interests adverse to either grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 similarly the appointer does not have any beneficial_interest in the trust the appointer is not a taker in default the appointer is merely a coholder of the power who may not exercise his power after both grantors die in favor of himself his estate his creditors or the creditors of his estate accordingly the appointee does not have an interest adverse to either grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 plr-109845-16 the trustee has the power to distribute income to a beneficiary however the trustee’s power is not a condition_precedent to each grantor’s consent power each grantor’s consent power over income is presently exercisable and not subject_to a condition_precedent thus the trustee’s power to distribute income does not cause the transfer of property to be complete with respect to the income_interest in trust for federal gift_tax purposes therefore each grantor is considered as possessing the power to distribute income to any beneficiary himself or herself because he or she retained the grantor’s consent power each grantor also retained the power to appoint such amounts of principal including the whole thereof to any one or more of the beneficiaries grantor’s sole power under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in this case the grantor’s sole power gives each grantor the power to change the interests of the beneficiaries finally each grantor consented to allow the other grantor to exercise the grantor’s sole power alone even though each grantor’s power is limited by an ascertainable_standard ie health education maintenance and support grantors’ powers are not fiduciary powers the trustee and appointee in their fiduciary capacity also have the power to distribute principal to one or more beneficiaries trustee is a corporate trustee and under the terms of the trust instrument the appointee cannot be related or subordinated within the meaning of sec_672 to the grantors the powers of the trustee and appointer are not conditions precedent to the grantors powers each grantor’s sole power over principal is presently exercisable and not subject_to a condition_precedent accordingly each grantor retains dominion and control_over the principal of trust until either the trustee or the appointer exercises his or her power to appoint principal see 37_tc_897 thus the trustee’s and appointee’s powers to distribute principal do not cause the transfer of property to be complete with respect to the remainder in trust for federal gift_tax purposes accordingly the retention of grantor’s consent power and grantor’s sole power causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes further each grantor retained either a predeceased grantor’s testamentary power or the surviving grantor’s testamentary power depending on the order of the deaths of grantor and spouse to appoint property in trust to any person or persons or entity or entities other than his or her respective estate his or her respective creditors or the creditors of his or her respective estate under sec_25_2511-2 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to the remainder in trust for federal tax purposes plr-109845-16 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by the grantors’ will not be completed_gift subject_to federal gift_tax however any distribution made from trust to a beneficiary is a completed_gift at the time of the distribution made one-half by each grantor further upon either grantor’s death the fair_market_value of his or her interest in the property in trust is includible in his or her respective gross_estate for federal estate_tax purposes ruling sec_1014 provides in part that except as otherwise provided in this section the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent will if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the date of the decedent’s death sec_1014 provides that in the case of decedents dying after date property which represents the surviving spouse’s one-half share of community_property held by the decedent and the surviving_spouse under the community_property_laws of any state is considered for purposes of sec_1014 to have been acquired from or to have passed_from_the_decedent if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent’s gross_estate sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent’s death plr-109845-16 grantor and spouse reside in state a community_property_state trust provides that all transferred property to trust is community_property or is being transmuted into community_property moreover any and all property transferred to trust prior to the death of the predeceased grantor is and shall retain its character as community_property as concluded above upon the death of each of grantor and spouse his or her respective interest in trust as either the predeceased grantor or the surviving grantor will be includible in his or her respective gross_estate for federal estate_tax purposes accordingly based upon the facts submitted and representations made we conclude that the basis of all community_property in trust on the date of death of the predeceased grantor will receive an adjustment in basis to the fair_market_value of such property at the date of death of the predeceased grantor except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the trust provisions permitting trustee to distribute income or principal to trustees of other trusts decanting or any other trust provisions not referenced in this provisions not referenced in this private_letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer's authorized representative sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
